OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10529 TheInvestment HouseFunds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 850 Los Angeles, CA (Address of principal executive offices) (Zip code) David Kahn The Investment House LLC 11150 Santa Monica Boulevard, Suite 850 Los Angeles, CA 90025 (Name and address of agent for service) Registrant's telephone number, including area code:(310)873-3020 Date of fiscal year end:July 31 Date of reporting period: July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) TheInvestment House Funds By (Signature and Title)* /s/ Timothy J. Wahl Timothy J. Wahl, President Date August6, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A THE INVESTMENT HOUSE GROWTH FUND PROXY VOTING RECORD July 1, 2014 - June 30, 2015 Investment Company Report STRATASYS LTD Security M85548101 Meeting Type Annual Ticker Symbol SSYS Meeting Date 10-Jul-2014 ISIN IL0011267213 Agenda 934048073 - Management Item Proposal Proposed by Vote For/Against Management 1. ELECTION OF MS. ZIVA PATIR, WHO ALSO QUALIFIES AS AN UNAFFILIATED DIRECTOR UNDER THE ISRAELI COMPANIES LAW 5759- 1999, TO SERVE AS THE UNCLASSIFIED DIRECTOR OF THE COMPANY. Management For For 2. APPROVAL OF A CASH BONUS OF 1,880,("NIS") (APPROXIMATELY $541,550) TO BE PAID TO MR. DAVID REIS, OUR CHIEF EXECUTIVE OFFICER AND A DIRECTOR, IN RESPECT OF HIS PERFORMANCE FOR THE YEAR ENDED DECEMBER 31, 2013. Management For For 3. APPROVAL OF A CASH BONUS OF $177,, OUR CHAIRMAN AND CHIEF INNOVATION OFFICER, IN RESPECT OF HIS PERFORMANCE FOR THE YEAR ENDED DECEMBER 31, 2013. Management For For 4. APPROVAL OF A CASH BONUS OF NIS 574,500 (APPROXIMATELY $165,420) TO BE PAID TO MR. ILAN LEVIN, A DIRECTOR AND CHAIRMAN OF BACCIO CORPORATION, THE PARENT ENTITY OF OUR MAKERBOT GROUP OF COMPANIES, IN RESPECT OF HIS PERFORMANCE FOR THE YEAR ENDED DECEMBER 31, 2013. Management For For 5A. APPROVAL OF THE TERMS OF A GRANT OF OPTIONS TO PURCHASE 22,, NOMINAL VALUE NIS 0.01 PER SHARE, OF STRATASYS LTD. TO MR. EDWARD J. FIERKO AS DIRECTOR OF THE COMPANY. Management For For 5B. APPROVAL OF THE TERMS OF A GRANT OF OPTIONS TO PURCHASE 22,, NOMINAL VALUE NIS 0.01 PER SHARE, OF STRATASYS LTD. TO MR. JOHN J. MCELENEY AS DIRECTOR OF THE COMPANY Management For For 5C. APPROVAL OF THE TERMS OF A GRANT OF OPTIONS TO PURCHASE 22,, NOMINAL VALUE NIS 0.01 PER SHARE, OF STRATASYS LTD. TO MR. CLIFFORD H. SCHWIETER AS DIRECTOR OF THE COMPANY Management For For 6. APPROVAL OF AN INCREASE IN THE COVERAGE UNDER THE COMPANY'S DIRECTORS AND OFFICERS LIABILITY INSURANCE POLICY TO AGGREGATE MAXIMUM COVERAGE OF $80 MILLION. Management For For 7. RE-APPOINTMENT OF KESSELMAN & KESSELMAN, A MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LIMITED, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2, AND TO AUTHORIZE THE BOARD (UPON RECOMMENDATION OF THE AUDIT COMMITTEE) TO FIX THEIR REMUNERATION. Management For For MCKESSON CORPORATION Security 58155Q103 Meeting Type Annual Ticker Symbol MCK Meeting Date 30-Jul-2014 ISIN US58155Q1031 Agenda 934050345 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1B. ELECTION OF DIRECTOR: WAYNE A. BUDD Management For For 1C. ELECTION OF DIRECTOR: N. ANTHONY COLES, M.D. Management For For 1D. ELECTION OF DIRECTOR: JOHN H. HAMMERGREN Management For For 1E. ELECTION OF DIRECTOR: ALTON F. IRBY III Management For For 1F. ELECTION OF DIRECTOR: M. CHRISTINE JACOBS Management For For 1G. ELECTION OF DIRECTOR: MARIE L. KNOWLES Management For For 1H. ELECTION OF DIRECTOR: DAVID M. LAWRENCE, M.D. Management For For 1I. ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2015. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT OF SHAREHOLDERS. Shareholder Against For 5. SHAREHOLDER PROPOSAL ON DISCLOSURE OF POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For 6. SHAREHOLDER PROPOSAL ON ACCELERATED VESTING OF EQUITY AWARDS. Shareholder For Against MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 21-Aug-2014 ISIN US5850551061 Agenda 934055232 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 SCOTT C. DONNELLY For For 3 OMAR ISHRAK For For 4 SHIRLEY ANN JACKSON PHD For For 5 MICHAEL O. LEAVITT For For 6 JAMES T. LENEHAN For For 7 DENISE M. O'LEARY For For 8 KENDALL J. POWELL For For 9 ROBERT C. POZEN For For 10 PREETHA REDDY For For 2. TO RATIFY APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For 3. TO APPROVE, IN A NON-BINDING ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION (A "SAY-ON-PAY" VOTE). Management For For 4. TO APPROVE THE MEDTRONIC, INC. 2 Management For For 5. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE THAT DIRECTORS WILL BE ELECTED BY A MAJORITY VOTE IN UNCONTESTED ELECTIONS. Management For For 6. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW CHANGES TO THE SIZE OF THE BOARD OF DIRECTORS UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 7. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW REMOVAL OF A DIRECTOR UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 8. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW AMENDMENTS TO SECTION 5.3 OF ARTICLE 5 UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For FEDEX CORPORATION Security 31428X106 Meeting Type Annual Ticker Symbol FDX Meeting Date 29-Sep-2014 ISIN US31428X1063 Agenda 934067299 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B. ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For For 1C. ELECTION OF DIRECTOR: MARVIN R. ELLISON Management For For 1D. ELECTION OF DIRECTOR: KIMBERLY A. JABAL Management For For 1E. ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Management For For 1F. ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For For 1G. ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For 1H. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1J. ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For For 1K. ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1L. ELECTION OF DIRECTOR: PAUL S. WALSH Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS. Shareholder Against For 5. STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE-COUNTING. Shareholder For Against 6. STOCKHOLDER PROPOSAL REGARDING HEDGING AND PLEDGING POLICY. Shareholder Against For 7. STOCKHOLDER PROPOSAL REGARDING TAX PAYMENTS ON RESTRICTED STOCK AWARDS. Shareholder Against For 8. STOCKHOLDER PROPOSAL REGARDING POLITICAL DISCLOSURE AND ACCOUNTABILITY. Shareholder Against For AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 11-Nov-2014 ISIN US0530151036 Agenda 934080235 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ELLEN R. ALEMANY For For 2 LESLIE A. BRUN For For 3 RICHARD T. CLARK For For 4 ERIC C. FAST For For 5 LINDA R. GOODEN For For 6 MICHAEL P. GREGOIRE For For 7 R. GLENN HUBBARD For For 8 JOHN P. JONES For For 9 CARLOS A. RODRIGUEZ For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF AUDITORS. Management For For HARMAN INTERNATIONAL INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol HAR Meeting Date 03-Dec-2014 ISIN US4130861093 Agenda 934088736 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ADRIANE M. BROWN Management For For 1B. ELECTION OF DIRECTOR: JOHN W. DIERCKSEN Management For For 1C. ELECTION OF DIRECTOR: ANN M. KOROLOGOS Management For For 1D. ELECTION OF DIRECTOR: EDWARD H. MEYER Management For For 1E. ELECTION OF DIRECTOR: DINESH C. PALIWAL Management For For 1F. ELECTION OF DIRECTOR: KENNETH M. REISS Management For For 1G. ELECTION OF DIRECTOR: HELLENE S. RUNTAGH Management For For 1H. ELECTION OF DIRECTOR: FRANK S. SKLARSKY Management For For 1I. ELECTION OF DIRECTOR: GARY G. STEEL Management For For 2. RATIFY THE APPOINTMENT OF KPMG LLP FOR FISCAL 2015. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For ALLERGAN, INC. Security Meeting Type Contested-Special Ticker Symbol AGN Meeting Date 04-Dec-2014 ISIN US0184901025 Agenda 934083003 - Opposition Item Proposal Proposed by Vote For/Against Management 01 DIRECTOR Management 1 REMOVE D. DUNSIRE, M.D. 2 REMOVE M. GALLAGHER 3 REMOVE T. JONES, PH.D. 4 REMOVE L. LAVIGNE, JR. 5 REMOVE R. RAY 6 REMOVE H. TERMEER 2A TO REQUEST THE BOARD TO ELECT BETSY S. ATKINS AS ALLERGAN DIRECTOR. Management 2B TO REQUEST THE BOARD TO ELECT CATHLEEN P. BLACK AS ALLERGAN DIRECTOR. Management 2C TO REQUEST THE BOARD TO ELECT FREDRIC N. ESHELMAN, PH.D. AS ALLERGAN DIRECTOR. Management 2D TO REQUEST THE BOARD TO ELECT STEVEN J. SHULMAN AS ALLERGAN DIRECTOR. Management 2E TO REQUEST THE BOARD TO ELECT DAVID A. WILSON AS ALLERGAN DIRECTOR. Management 2F TO REQUEST THE BOARD TO ELECT JOHN J. ZILLMER AS ALLERGAN DIRECTOR. Management 03 TO AMEND ARTICLE II, SECTION 3 OF THE BYLAWS TO SIMPLIFY MECHANICS FOR CALLING A SPECIAL MEETING Management 04 TO AMEND ARTICLE II, SECTION 3 OF THE BYLAWS TO PROVIDE MECHANICS FOR CALLING A SPECIAL MEETING IF NO OR LESS THAN A MAJORITY OF DIRECTORS ARE THEN IN OFFICE Management 05 TO AMEND ARTICLE II, SECTION 9 OF THE BYLAWS TO SIMPLIFY MECHANICS FOR NOMINATING DIRECTORS OR PROPOSING BUSINESS AT ANY ANNUAL MEETING Management 06 TO AMEND ARTICLE III, SECTION 2 OF THE BYLAWS TO FIX THE NUMBER OF DIRECTORS AT NINE (THE APPROVAL OF PROPOSAL 6 IS CONDITIONED ON THE APPROVAL OF PROPOSAL 1) Management 07 TO REPEAL ANY BYLAW AMENDMENT TO THE VERSION FILED ON MARCH 26, 2014 (OTHER THAN ANY AMENDMENTS TO THE BYLAWS SET FORTH IN THESE PROPOSALS) Management 08 TO REQUEST THE BOARD TO ENGAGE IN NEGOTIATIONS WITH VALEANT Management ALLERGAN, INC. Security Meeting Type Contested-Special Ticker Symbol AGN Meeting Date 04-Dec-2014 ISIN US0184901025 Agenda 934097379 - Management Item Proposal Proposed by Vote For/Against Management 1A REMOVAL OF DEBORAH DUNSIRE, M.D. Management 1B REMOVAL OF MICHAEL R. GALLAGHER Management 1C REMOVAL OF TREVOR M. JONES, PH.D. Management 1D REMOVAL OF LOUIS J. LAVIGNE, JR Management 1E REMOVAL OF RUSSELL T. RAY Management 1F REMOVAL OF HENRI A. TERMEER Management 2 REQUEST THAT THE ALLERGAN BOARD ELECT OR APPOINT PERSHING SQUARE AND VALEANT'S NOMINEES TO SERVE AS DIRECTORS FOR ALLERGAN Management 3 AMENDMENT TO OUR AMENDED AND RESTATED BYLAWS TO MODIFY SPECIAL MEETING PROCEDURES Management 4 AMENDMENT TO OUR AMENDED AND RESTATED BYLAWS TO ADD SPECIAL MEETING PROCEDURES IF NO DIRECTORS OR LESS THAN A MAJORITY OF DIRECTORS IS IN OFFICE Management 5 AMENDMENT TO OUR AMENDED AND RESTATED BYLAWS TO MODIFY PROCEDURES FOR NOMINATING DIRECTORS OR PROPOSING BUSINESS AT AN ANNUAL MEETING Management 6 AMENDMENT TO OUR AMENDED AND RESTATED BYLAWS TO FIX THE AUTHORIZED NUMBER OF DIRECTORS Management 7 BYLAWS AMENDMENT REPEAL PROPOSAL Management 8 REQUEST FOR ENGAGEMENT IN DISCUSSIONS WITH VALEANT Management SIGMA-ALDRICH CORPORATION Security Meeting Type Special Ticker Symbol SIAL Meeting Date 05-Dec-2014 ISIN US8265521018 Agenda 934095096 - Management Item Proposal Proposed by Vote For/Against Management 1. THE PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF SEPTEMBER 22, 2(THE "MERGER AGREEMENT"), BY AND AMONG SIGMA-ALDRICH CORPORATION, A DELAWARE CORPORATION ("SIGMA-ALDRICH"), MERCK KGAA, DARMSTADT, GERMANY, A GERMAN CORPORATION WITH GENERAL PARTNERS ("PARENT"), AND MARIO II FINANCE CORP., A DELAWARE CORPORATION AND AN INDIRECT WHOLLY-OWNED SUBSIDIARY OF PARENT. Management For For 2. THE PROPOSAL TO APPROVE, BY A NON- BINDING ADVISORY VOTE, THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO SIGMA-ALDRICH'S NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATES TO THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. Management For For 3. THE PROPOSAL TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR TIME IF NECESSARY OR APPROPRIATE, INCLUDING TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE PROPOSAL TO ADOPT THE MERGER AGREEMENT IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT. Management For For PALL CORPORATION Security Meeting Type Annual Ticker Symbol PLL Meeting Date 10-Dec-2014 ISIN US6964293079 Agenda 934092189 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: AMY E. ALVING Management For For 1B. ELECTION OF DIRECTOR: ROBERT B. COUTTS Management For For 1C. ELECTION OF DIRECTOR: MARK E. GOLDSTEIN Management For For 1D. ELECTION OF DIRECTOR: CHERYL W. GRISE Management For For 1E. ELECTION OF DIRECTOR: RONALD L. HOFFMAN Management For For 1F. ELECTION OF DIRECTOR: LAWRENCE D. KINGSLEY Management For For 1G. ELECTION OF DIRECTOR: DENNIS N. LONGSTREET Management For For 1H. ELECTION OF DIRECTOR: B. CRAIG OWENS Management For For 1I. ELECTION OF DIRECTOR: KATHARINE L. PLOURDE Management For For 1J. ELECTION OF DIRECTOR: EDWARD TRAVAGLIANTI Management For For 1K. ELECTION OF DIRECTOR: BRET W. WISE Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. TO APPROVE AN AMENDMENT TO THE PALL CORPORATION 2 Management For For 4. PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For MEDTRONIC, INC. Security Meeting Type Special Ticker Symbol MDT Meeting Date 06-Jan-2015 ISIN US5850551061 Agenda 934104364 - Management Item Proposal Proposed by Vote For/Against Management 1. TO ADOPT THE PLAN OF MERGER CONTAINED IN THE TRANSACTION AGREEMENT, DATED AS OF JUNE 15, 2014, AMONG MEDTRONIC, INC., COVIDIEN PLC, MEDTRONIC HOLDINGS LIMITED (FORMERLY KNOWN AS KALANI I LIMITED), MAKANI II LIMITED, AVIATION ACQUISITION CO., INC. AND AVIATION MERGER SUB, LLC AND APPROVE THE REVISED MEMORANDUM AND ARTICLES OF ASSOCIATION OF NEW MEDTRONIC. Management For For 2. TO APPROVE THE REDUCTION OF THE SHARE PREMIUM ACCOUNT OF MEDTRONIC HOLDINGS LIMITED TO ALLOW FOR THE CREATION OF DISTRIBUTABLE RESERVES OF MEDTRONIC HOLDINGS LIMITED. Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN MEDTRONIC, INC. AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE TRANSACTION. Management For For 4. TO APPROVE ANY MOTION TO ADJOURN THE MEDTRONIC, INC. SPECIAL MEETING TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE (I) TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEDTRONIC, INC. SPECIAL MEETING TO ADOPT THE PLAN OF MERGER CONTAINED IN THE TRANSACTION AGREEMENT AND APPROVE THE REVISED MEMORANDUM AND ARTICLES OF ASSOCIATION OF MEDTRONIC HOLDINGS LIMITED, (II) TO PROVIDE TO MEDTRONIC, INC. SHAREHOLDERS IN ADVANCE OF THE MEDTRONIC, INC. SPECIAL MEETING (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For INTUIT INC. Security Meeting Type Annual Ticker Symbol INTU Meeting Date 22-Jan-2015 ISIN US4612021034 Agenda 934108639 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM V. CAMPBELL Management For For 1B. ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1C. ELECTION OF DIRECTOR: RICHARD L. DALZELL Management For For 1D. ELECTION OF DIRECTOR: DIANE B. GREENE Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1G. ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For 1H. ELECTION OF DIRECTOR: BRAD D. SMITH Management For For 1I. ELECTION OF DIRECTOR: JEFF WEINER Management For For 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2015. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN. Management For For THE SCOTTS MIRACLE-GRO CO. Security Meeting Type Annual Ticker Symbol SMG Meeting Date 29-Jan-2015 ISIN US8101861065 Agenda 934111220 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MICHELLE A. JOHNSON For For 2 THOMAS N. KELLY JR. For For 3 JOHN R. VINES For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2015. Management For For COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 29-Jan-2015 ISIN US22160K1051 Agenda 934112309 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY H. BROTMAN For For 2 DANIEL J. EVANS For For 3 RICHARD A. GALANTI For For 4 JEFFREY S. RAIKES For For 5 JAMES D. SINEGAL For For 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. TO AMEND AND RESTATE THE COMPANY'S SIXTH RESTATED STOCK INCENTIVE PLAN. Management For For 5A. TO AMEND THE ARTICLES OF INCORPORATION TO REDUCE VOTING STANDARD FOR REMOVAL OF DIRECTORS. Management For For 5B. TO AMEND THE ARTICLES OF INCORPORATION TO REDUCE VOTING STANDARD FOR AMENDING THE ARTICLE DEALING WITH REMOVAL OF DIRECTORS FOR CAUSE. Management For For 6. SHAREHOLDER PROPOSAL TO REGULATE DIRECTOR TENURE. Shareholder Against For MYLAN INC. Security Meeting Type Special Ticker Symbol MYL Meeting Date 29-Jan-2015 ISIN US6285301072 Agenda 934114682 - Management Item Proposal Proposed by Vote For/Against Management 1. APPROVAL OF THE AMENDED AND RESTATED BUSINESS TRANSFER AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 4, 2014, BY AND AMONG MYLAN, INC. ("MYLAN"), NEW MOON B.V., MOON OF PA INC., AND ABBOTT LABORATORIES (THE "BUSINESS TRANSFER AGREEMENT"). Management For For 2. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN MYLAN AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE BUSINESS TRANSFER AGREEMENT. Management For For 3. ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE BUSINESS TRANSFER AGREEMENT. Management For For MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 30-Jan-2015 ISIN US61166W1018 Agenda 934110064 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: GREGORY H. BOYCE Management For For 1B. ELECTION OF DIRECTOR: JANICE L. FIELDS Management For For 1C. ELECTION OF DIRECTOR: HUGH GRANT Management For For 1D. ELECTION OF DIRECTOR: LAURA K. IPSEN Management For For 1E. ELECTION OF DIRECTOR: MARCOS M. LUTZ Management For For 1F. ELECTION OF DIRECTOR: C. STEVEN MCMILLAN Management For For 1G. ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1H. ELECTION OF DIRECTOR: GEORGE H. POSTE, PH.D., D.V.M. Management For For 1I. ELECTION OF DIRECTOR: ROBERT J. STEVENS Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 3. ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREOWNER PROPOSAL: LOBBYING REPORT. Shareholder Against For 5. SHAREOWNER PROPOSAL: SHAREOWNER PROXY ACCESS. Shareholder Against For 6. SHAREOWNER PROPOSAL: INDEPENDENT BOARD CHAIRMAN. Shareholder Against For STRATASYS LTD Security M85548101 Meeting Type Special Ticker Symbol SSYS Meeting Date 03-Feb-2015 ISIN IL0011267213 Agenda 934117789 - Management Item Proposal Proposed by Vote For/Against Management 1. THE APPROVAL OF AMENDMENTS TO THE COMPANY'S CURRENT AMENDED AND RESTATED ARTICLES OF ASSOCIATION, AS AMENDED (THE "ARTICLES OF ASSOCIATION"), THAT (I) REFLECT THE EXPIRATION OF THE INITIAL TWO-YEAR TERM FOLLOWING THE OBJET LTD.- STRATASYS, INC. MERGER, INCLUDING THE ELIMINATION OF CLASS A DIRECTOR AND CLASS B DIRECTOR CLASSIFICATIONS FOR MEMBERS OF OUR BOARD OF DIRECTORS (THE "BOARD"), (II) PROVIDE PROCEDURES FOR SHAREHOLDER PROPOSALS AND SHAREHOLDER NOMINATIONS FOR DIRECTORS AT GENERAL (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For 2A. ELECTION OF DIRECTOR: S. SCOTT CRUMP Management For For 2B. ELECTION OF DIRECTOR: ELCHANAN JAGLOM Management For For 2C. ELECTION OF DIRECTOR: EDWARD J. FIERKO Management For For 2D. ELECTION OF DIRECTOR: ILAN LEVIN Management For For 2E. ELECTION OF DIRECTOR: JOHN J. MCELENEY Management For For 2F. ELECTION OF DIRECTOR: DAVID REIS Management For For 2G. ELECTION OF DIRECTOR: CLIFFORD H. SCHWIETER Management For For 3. THE APPROVAL OF AMENDMENTS TO THE COMPENSATION POLICY FOR THE COMPANY'S EXECUTIVE OFFICERS AND DIRECTORS, IN ACCORDANCE WITH THE REQUIREMENTS OF THE COMPANIES LAW Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 04-Feb-2015 ISIN IE00B4BNMY34 Agenda 934111915 - Management Item Proposal Proposed by Vote For/Against Management 1A. RE-APPOINTMENT OF DIRECTOR: JAIME ARDILA Management For For 1B. RE-APPOINTMENT OF DIRECTOR: DINA DUBLON Management For For 1C. RE-APPOINTMENT OF DIRECTOR: CHARLES H. GIANCARLO Management For For 1D. RE-APPOINTMENT OF DIRECTOR: WILLIAM L. KIMSEY Management For For 1E. RE-APPOINTMENT OF DIRECTOR: MARJORIE MAGNER Management For For 1F. RE-APPOINTMENT OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 1G. RE-APPOINTMENT OF DIRECTOR: PIERRE NANTERME Management For For 1H. RE-APPOINTMENT OF DIRECTOR: GILLES C. PELISSON Management For For 1I. RE-APPOINTMENT OF DIRECTOR: PAULA A. PRICE Management For For 1J. RE-APPOINTMENT OF DIRECTOR: WULF VON SCHIMMELMANN Management For For 1K. RE-APPOINTMENT OF DIRECTOR: FRANK K. TANG Management For For 2. TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY, IN A NON-BINDING VOTE, THE APPOINTMENT OF KPMG LLP ("KPMG") AS THE INDEPENDENT AUDITORS OF ACCENTURE AND TO AUTHORIZE, IN A BINDING VOTE, THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO DETERMINE KPMG'S REMUNERATION. Management For For 4. TO GRANT THE BOARD OF DIRECTORS THE AUTHORITY TO ISSUE SHARES UNDER IRISH LAW. Management For For 5. TO GRANT THE BOARD OF DIRECTORS THE AUTHORITY TO OPT-OUT OF STATUTORY PRE-EMPTION RIGHTS UNDER IRISH LAW. Management For For 6. TO AUTHORIZE HOLDING THE 2 Management For For 7. TO AUTHORIZE ACCENTURE AND ITS SUBSIDIARIES TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE CLASS A ORDINARY SHARES UNDER IRISH LAW. Management For For 8. TO DETERMINE THE PRICE RANGE AT WHICH ACCENTURE CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY SHARES UNDER IRISH LAW. Management For For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 09-Mar-2015 ISIN US7475251036 Agenda 934118616 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H. ELECTION OF DIRECTOR: HARISH MANWANI Management For For 1I. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management For For 1J. ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1K. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1L. ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1M. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1N. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1O. ELECTION OF DIRECTOR: MARC I. STERN Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 27, 2015. Management For For 3. TO APPROVE AN AMENDMENT TO THE 2,000,000 SHARES. Management For For 4. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 10-Mar-2015 ISIN US0378331005 Agenda 934118983 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: TIM COOK Management For For 1B. ELECTION OF DIRECTOR: AL GORE Management For For 1C. ELECTION OF DIRECTOR: BOB IGER Management For For 1D. ELECTION OF DIRECTOR: ANDREA JUNG Management For For 1E. ELECTION OF DIRECTOR: ART LEVINSON Management For For 1F. ELECTION OF DIRECTOR: RON SUGAR Management For For 1G. ELECTION OF DIRECTOR: SUE WAGNER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 3. AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 4. THE AMENDMENT OF THE APPLE INC. EMPLOYEE STOCK PURCHASE PLAN Management For For 5. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH ENTITLED "RISK REPORT" Shareholder Against For 6. A SHAREHOLDER PROPOSAL BY MR. JAMES MCRITCHIE AND MR. JOHN HARRINGTON ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Shareholder Against For ALLERGAN, INC. Security Meeting Type Special Ticker Symbol AGN Meeting Date 10-Mar-2015 ISIN US0184901025 Agenda 934122502 - Management Item Proposal Proposed by Vote For/Against Management 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 16, 2014, AS IT MAY BE AMENDED FROM TIME TO TIME (THE "MERGER AGREEMENT"), BY AND AMONG ACTAVIS PLC, AVOCADO ACQUISITION INC. AND ALLERGAN, INC. (THE "MERGER PROPOSAL"). Management For For 2 TO APPROVE THE ADJOURNMENT OF THE MEETING TO ANOTHER DATE AND PLACE IF NECESSARY OR APPROPRIATE TO SOLICIT ADDITIONAL VOTES IN FAVOR OF THE MERGER PROPOSAL. Management For For 3 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION TO BE PAID TO ALLERGAN'S NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATES TO THE MERGER. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 08-Apr-2015 ISIN AN8068571086 Agenda 934127348 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1C. ELECTION OF DIRECTOR: V. MAUREEN KEMPSTON DARKES Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1G. ELECTION OF DIRECTOR: INDRA K. NOOYI Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: LEO RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2'S 2 Management For For 4. TO APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For ADOBE SYSTEMS INCORPORATED Security 00724F101 Meeting Type Annual Ticker Symbol ADBE Meeting Date 09-Apr-2015 ISIN US00724F1012 Agenda 934127982 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: AMY L. BANSE Management For For 1B. ELECTION OF DIRECTOR: KELLY J. BARLOW Management For For 1C. ELECTION OF DIRECTOR: EDWARD W. BARNHOLT Management For For 1D. ELECTION OF DIRECTOR: ROBERT K. BURGESS Management For For 1E. ELECTION OF DIRECTOR: FRANK A. CALDERONI Management For For 1F. ELECTION OF DIRECTOR: MICHAEL R. CANNON Management For For 1G. ELECTION OF DIRECTOR: JAMES E. DALEY Management For For 1H. ELECTION OF DIRECTOR: LAURA B. DESMOND Management For For 1I. ELECTION OF DIRECTOR: CHARLES M. GESCHKE Management For For 1J. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 1K. ELECTION OF DIRECTOR: DANIEL L. ROSENSWEIG Management For For 1L. ELECTION OF DIRECTOR: ROBERT SEDGEWICK Management For For 1M. ELECTION OF DIRECTOR: JOHN E. WARNOCK Management For For 2. APPROVAL OF THE AMENDMENT OF THE 2 Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON NOVEMBER 27, 2015. Management For For 4. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For TEXAS INSTRUMENTS INCORPORATED Security Meeting Type Annual Ticker Symbol TXN Meeting Date 16-Apr-2015 ISIN US8825081040 Agenda 934128869 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: R.W. BABB, JR. Management For For 1B. ELECTION OF DIRECTOR: M.A. BLINN Management For For 1C. ELECTION OF DIRECTOR: D.A. CARP Management For For 1D. ELECTION OF DIRECTOR: C.S. COX Management For For 1E. ELECTION OF DIRECTOR: R. KIRK Management For For 1F. ELECTION OF DIRECTOR: P.H. PATSLEY Management For For 1G. ELECTION OF DIRECTOR: R.E. SANCHEZ Management For For 1H. ELECTION OF DIRECTOR: W.R. SANDERS Management For For 1I. ELECTION OF DIRECTOR: R.J. SIMMONS Management For For 1J. ELECTION OF DIRECTOR: R.K. TEMPLETON Management For For 1K. ELECTION OF DIRECTOR: C.T. WHITMAN Management For For 2. BOARD PROPOSAL REGARDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For EATON CORPORATION PLC Security G29183103 Meeting Type Annual Ticker Symbol ETN Meeting Date 22-Apr-2015 ISIN IE00B8KQN827 Agenda 934136549 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: TODD M. BLUEDORN Management For For 1B. ELECTION OF DIRECTOR: CHRISTOPHER M. CONNOR Management For For 1C. ELECTION OF DIRECTOR: MICHAEL J. CRITELLI Management For For 1D. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For 1E. ELECTION OF DIRECTOR: CHARLES E. GOLDEN Management For For 1F. ELECTION OF DIRECTOR: LINDA A. HILL Management For For 1G. ELECTION OF DIRECTOR: ARTHUR E. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: NED C. LAUTENBACH Management For For 1I. ELECTION OF DIRECTOR: DEBORAH L. MCCOY Management For For 1J. ELECTION OF DIRECTOR: GREGORY R. PAGE Management For For 1K. ELECTION OF DIRECTOR: SANDRA PIANALTO Management For For 1L. ELECTION OF DIRECTOR: GERALD B. SMITH Management For For 2. APPROVING A PROPOSED 2 Management For For 3. APPROVING THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2 Management For For 4. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 5. AUTHORIZING THE COMPANY AND ANY SUBSIDIARY OF THE COMPANY TO MAKE OVERSEAS MARKET PURCHASES OF COMPANY SHARES. Management For For INTUITIVE SURGICAL, INC. Security 46120E602 Meeting Type Annual Ticker Symbol ISRG Meeting Date 23-Apr-2015 ISIN US46120E6023 Agenda 934138454 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 CRAIG H. BARRATT, PH.D. For For 2 GARY S. GUTHART, PH.D. For For 3 ERIC H. HALVORSON For For 4 AMAL M. JOHNSON For For 5 ALAN J. LEVY, PH.D. For For 6 MARK J. RUBASH For For 7 LONNIE M. SMITH For For 8 GEORGE STALK JR. For For 2. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. THE RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP ("PWC") AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 4. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE INTUITIVE SURGICAL, INC. 2 Management For For STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 29-Apr-2015 ISIN US8636671013 Agenda 934140182 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD E. COX, JR. Management For For 1B. ELECTION OF DIRECTOR: SRIKANT M. DATAR, PH.D. Management For For 1C. ELECTION OF DIRECTOR: ROCH DOLIVEUX, DVM Management For For 1D. ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management For For 1E. ELECTION OF DIRECTOR: ALLAN C. GOLSTON Management For For 1F. ELECTION OF DIRECTOR: KEVIN A. LOBO Management For For 1G. ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1H. ELECTION OF DIRECTOR: ANDREW K. SILVERNAIL Management For For 1I. ELECTION OF DIRECTOR: RONDA E. STRYKER Management For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 30-Apr-2015 ISIN US2686481027 Agenda 934146867 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOSE E. ALMEIDA Management For For 1B. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1C. ELECTION OF DIRECTOR: DONALD J. CARTY Management For For 1D. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1E. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1F. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1G. ELECTION OF DIRECTOR: WILLIAM D. GREEN Management For For 1H. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1I. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1J. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1K. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1L. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 4. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 5. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For YUM! BRANDS, INC. Security Meeting Type Annual Ticker Symbol YUM Meeting Date 01-May-2015 ISIN US9884981013 Agenda 934143621 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL J. CAVANAGH Management For For 1B. ELECTION OF DIRECTOR: GREG CREED Management For For 1C. ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For 1D. ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Management For For 1E. ELECTION OF DIRECTOR: MIRIAN M. GRADDICK-WEIR Management For For 1F. ELECTION OF DIRECTOR: JONATHAN S. LINEN Management For For 1G. ELECTION OF DIRECTOR: THOMAS C. NELSON Management For For 1H. ELECTION OF DIRECTOR: DAVID C. NOVAK Management For For 1I. ELECTION OF DIRECTOR: THOMAS M. RYAN Management For For 1J. ELECTION OF DIRECTOR: ELANE B. STOCK Management For For 1K. ELECTION OF DIRECTOR: JING-SHYH S. SU Management For For 1L. ELECTION OF DIRECTOR: ROBERT D. WALTER Management For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL REGARDING POLICY ON ACCELERATED VESTING UPON A CHANGE IN CONTROL. Shareholder For Against EBAY INC. Security Meeting Type Annual Ticker Symbol EBAY Meeting Date 01-May-2015 ISIN US2786421030 Agenda 934160627 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: FRED D. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ANTHONY J. BATES Management For For 1C. ELECTION OF DIRECTOR: EDWARD W. BARNHOLT Management For For 1D. ELECTION OF DIRECTOR: JONATHAN CHRISTODORO Management For For 1E. ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1F. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1G. ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For 1H. ELECTION OF DIRECTOR: BONNIE S. HAMMER Management For For 1I. ELECTION OF DIRECTOR: GAIL J. MCGOVERN Management For For 1J. ELECTION OF DIRECTOR: KATHLEEN C. MITIC Management For For 1K. ELECTION OF DIRECTOR: DAVID M. MOFFETT Management For For 1L. ELECTION OF DIRECTOR: PIERRE M. OMIDYAR Management For For 1M. ELECTION OF DIRECTOR: THOMAS J. TIERNEY Management For For 1N. ELECTION OF DIRECTOR: PERRY M. TRAQUINA Management For For 1O. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE MATERIAL TERMS, INCLUDING THE PERFORMANCE GOALS, OF THE AMENDMENT AND RESTATEMENT OF THE EBAY INCENTIVE PLAN. Management For For 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 5. TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED BEFORE THE MEETING. Shareholder Against For 6. TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER PROXY ACCESS, IF PROPERLY PRESENTED BEFORE THE MEETING. Shareholder Against For 7. TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING GENDER PAY, IF PROPERLY PRESENTED BEFORE THE MEETING. Shareholder Against For BAXTER INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol BAX Meeting Date 05-May-2015 ISIN US0718131099 Agenda 934146615 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: UMA CHOWDHRY, PH.D. Management For For 1B. ELECTION OF DIRECTOR: JAMES R. GAVIN III, M.D., PH.D. Management For For 1C. ELECTION OF DIRECTOR: PETER S. HELLMAN Management For For 1D. ELECTION OF DIRECTOR: K.J. STORM Management For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. APPROVAL OF 2 Management For For 5. SHAREHOLDER PROPOSAL - LIMIT ACCELERATED EXECUTIVE PAY Shareholder For Against 6. SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN Shareholder Against For CHARLES RIVER LABORATORIES INTL., INC. Security Meeting Type Annual Ticker Symbol CRL Meeting Date 05-May-2015 ISIN US1598641074 Agenda 934167518 - Management Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: JAMES C. FOSTER Management For For ELECTION OF DIRECTOR: ROBERT J. BERTOLINI Management For For ELECTION OF DIRECTOR: STEPHEN D. CHUBB Management For For ELECTION OF DIRECTOR: DEBORAH T. KOCHEVAR Management For For ELECTION OF DIRECTOR: GEORGE E. MASSARO Management For For ELECTION OF DIRECTOR: GEORGE M. MILNE, JR. Management For For ELECTION OF DIRECTOR: C. RICHARD REESE Management For For ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management For For ELECTION OF DIRECTOR: RICHARD F. WALLMAN Management For For 2. SAY ON PAY - AN ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 26, 2015. Management For For GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 06-May-2015 ISIN US3755581036 Agenda 934149685 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN F. COGAN Management For For 1B. ELECTION OF DIRECTOR: ETIENNE F. DAVIGNON Management For For 1C. ELECTION OF DIRECTOR: CARLA A. HILLS Management For For 1D. ELECTION OF DIRECTOR: KEVIN E. LOFTON Management For For 1E. ELECTION OF DIRECTOR: JOHN W. MADIGAN Management For For 1F. ELECTION OF DIRECTOR: JOHN C. MARTIN Management For For 1G. ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For 1H. ELECTION OF DIRECTOR: RICHARD J. WHITLEY Management For For 1I. ELECTION OF DIRECTOR: GAYLE E. WILSON Management For For 1J. ELECTION OF DIRECTOR: PER WOLD-OLSEN Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE AN AMENDMENT AND RESTATEMENT TO GILEAD'S EMPLOYEE STOCK PURCHASE PLAN AND INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 5. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For 6. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. Shareholder Against For 7. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT GILEAD ISSUE AN ANNUAL SUSTAINABILITY REPORT. Shareholder Against For 8. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD REPORT ON CERTAIN RISKS TO GILEAD FROM RISING PRESSURE TO CONTAIN U.S. SPECIALTY DRUG PRICES. Shareholder Against For CHURCH & DWIGHT CO., INC. Security Meeting Type Annual Ticker Symbol CHD Meeting Date 07-May-2015 ISIN US1713401024 Agenda 934146730 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: T. ROSIE ALBRIGHT Management For For 1B. ELECTION OF DIRECTOR: RAVICHANDRA K. SALIGRAM Management For For 1C. ELECTION OF DIRECTOR: ROBERT K. SHEARER Management For For 2. ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For CVS HEALTH CORPORATION Security Meeting Type Annual Ticker Symbol CVS Meeting Date 07-May-2015 ISIN US1266501006 Agenda 934148102 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD M. BRACKEN Management For For 1B. ELECTION OF DIRECTOR: C. DAVID BROWN II Management For For 1C. ELECTION OF DIRECTOR: ALECIA A. DECOUDREAUX Management For For 1D. ELECTION OF DIRECTOR: NANCY-ANN M. DEPARLE Management For For 1E. ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For 1F. ELECTION OF DIRECTOR: ANNE M. FINUCANE Management For For 1G. ELECTION OF DIRECTOR: LARRY J. MERLO Management For For 1H. ELECTION OF DIRECTOR: JEAN-PIERRE MILLON Management For For 1I. ELECTION OF DIRECTOR: RICHARD J. SWIFT Management For For 1J. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 1K. ELECTION OF DIRECTOR: TONY L. WHITE Management For For 2. PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. PROPOSAL TO APPROVE PERFORMANCE CRITERIA IN THE COMPANY'S 2 Management For For 5. STOCKHOLDER PROPOSAL REGARDING CONGRUENCY OF CORPORATE VALUES AND POLITICAL CONTRIBUTIONS. Shareholder Against For TRIMBLE NAVIGATION LIMITED Security Meeting Type Annual Ticker Symbol TRMB Meeting Date 07-May-2015 ISIN US8962391004 Agenda 934148532 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 STEVEN W. BERGLUND For For 2 MERIT E. JANOW For For 3 ULF J. JOHANSSON For For 4 RONALD S. NERSESIAN For For 5 MARK S. PEEK For For 6 NICKOLAS W. VANDE STEEG For For 7 BORJE EKHOLM For For 8 KAIGHAM (KEN) GABRIEL For For 2. TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS APPLICABLE TO STOCK AWARDS UNDER THE COMPANY'S AMENDED AND RESTATED 2-BASED COMPENSATION UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For 3. TO HOLD AN ADVISORY VOTE ON APPROVING THE COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITOR OF THE COMPANY FOR THE FISCAL YEAR ENDING JANUARY 1, 2016. Management For For ECOLAB INC. Security Meeting Type Annual Ticker Symbol ECL Meeting Date 07-May-2015 ISIN US2788651006 Agenda 934151426 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B ELECTION OF DIRECTOR: BARBARA J. BECK Management For For 1C ELECTION OF DIRECTOR: LESLIE S. BILLER Management For For 1D ELECTION OF DIRECTOR: CARL M. CASALE Management For For 1E ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1F ELECTION OF DIRECTOR: JEFFREY M. ETTINGER Management For For 1G ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1H ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management For For 1I ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1J ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1K ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1L ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Management For For 1M ELECTION OF DIRECTOR: TRACY B. MCKIBBEN Management For For 1N ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For 1O ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Management For For 1P ELECTION OF DIRECTOR: JOHN J. ZILLMER Management For For 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR ENDING DECEMBER 31, 2015. Management For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 4 STOCKHOLDER PROPOSAL REQUESTING AN INDEPENDENT BOARD CHAIR. Shareholder Against For TUPPERWARE BRANDS CORPORATION Security Meeting Type Annual Ticker Symbol TUP Meeting Date 08-May-2015 ISIN US8998961044 Agenda 934146792 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: CATHERINE A. BERTINI Management For For 1B ELECTION OF DIRECTOR: SUSAN M. CAMERON Management For For 1C ELECTION OF DIRECTOR: KRISS CLONINGER, III Management For For 1D ELECTION OF DIRECTOR: E.V. GOINGS Management For For 1E ELECTION OF DIRECTOR: JOE R. LEE Management For For 1F ELECTION OF DIRECTOR: ANGEL R. MARTINEZ Management For For 1G ELECTION OF DIRECTOR: ANTONIO MONTEIRO DE CASTRO Management For For 1H ELECTION OF DIRECTOR: ROBERT J. MURRAY Management For For 1I ELECTION OF DIRECTOR: DAVID R. PARKER Management For For 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K ELECTION OF DIRECTOR: M. ANNE SZOSTAK Management For For 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM Management For For 3 PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE MEASURES UNDER THE TUPPERWARE BRANDS CORPORATION 2 Management For For 4 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For CUMMINS INC. Security Meeting Type Annual Ticker Symbol CMI Meeting Date 12-May-2015 ISIN US2310211063 Agenda 934147059 - Management Item Proposal Proposed by Vote For/Against Management 1) ELECTION OF DIRECTOR: N. THOMAS LINEBARGER Management For For 2) ELECTION OF DIRECTOR: ROBERT J. BERNHARD Management For For 3) ELECTION OF DIRECTOR: DR. FRANKLIN R. CHANG DIAZ Management For For 4) ELECTION OF DIRECTOR: BRUNO V. DI LEO ALLEN Management For For 5) ELECTION OF DIRECTOR: STEPHEN B. DOBBS Management For For 6) ELECTION OF DIRECTOR: ROBERT K. HERDMAN Management For For 7) ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 8) ELECTION OF DIRECTOR: THOMAS J. LYNCH Management For For 9) ELECTION OF DIRECTOR: WILLIAM I. MILLER Management For For ELECTION OF DIRECTOR: GEORGIA R. NELSON Management For For ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2015. Management For For SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR. Shareholder Against For NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 14-May-2015 ISIN US6558441084 Agenda 934142530 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS D. BELL, JR. Management For For 1B. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: KAREN N. HORN Management For For 1G. ELECTION OF DIRECTOR: STEVEN F. LEER Management For For 1H. ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Management For For 1I. ELECTION OF DIRECTOR: AMY E. MILES Management For For 1J. ELECTION OF DIRECTOR: CHARLES W. MOORMAN, IV Management For For 1K. ELECTION OF DIRECTOR: MARTIN H. NESBITT Management For For 1L. ELECTION OF DIRECTOR: JAMES A. SQUIRES Management For For 1M. ELECTION OF DIRECTOR: JOHN R. THOMPSON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For 4. APPROVAL OF THE AMENDED EXECUTIVE MANAGEMENT INCENTIVE PLAN AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For 5. APPROVAL OF THE AMENDED LONG-TERM INCENTIVE PLAN AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For INTERCONTINENTAL EXCHANGE, INC. Security 45866F104 Meeting Type Annual Ticker Symbol ICE Meeting Date 15-May-2015 ISIN US45866F1049 Agenda 934160247 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLES R. CRISP Management For For 1B. ELECTION OF DIRECTOR: JEAN-MARC FORNERI Management For For 1C. ELECTION OF DIRECTOR: FRED W. HATFIELD Management For For 1D. ELECTION OF DIRECTOR: TERRENCE F. MARTELL Management For For 1E. ELECTION OF DIRECTOR: SIR CALLUM MCCARTHY Management For For 1F. ELECTION OF DIRECTOR: SIR ROBERT REID Management For For 1G. ELECTION OF DIRECTOR: FREDERIC V. SALERNO Management For For 1H. ELECTION OF DIRECTOR: JEFFREY C. SPRECHER Management For For 1I. ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management For For 1J. ELECTION OF DIRECTOR: VINCENT TESE Management For For 2. TO APPROVE, BY NON-BINDING VOTE, THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION FOR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. TO APPROVE THE ADOPTION OF OUR SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION, WHICH DELETES PROVISIONS NO LONGER APPLICABLE TO US FOLLOWING OUR SALE OF EURONEXT. Management For For XEROX CORPORATION Security Meeting Type Annual Ticker Symbol XRX Meeting Date 20-May-2015 ISIN US9841211033 Agenda 934162582 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: URSULA M. BURNS Management For For 1B. ELECTION OF DIRECTOR: RICHARD J. HARRINGTON Management For For 1C. ELECTION OF DIRECTOR: WILLIAM CURT HUNTER Management For For 1D. ELECTION OF DIRECTOR: ROBERT J. KEEGAN Management For For 1E. ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1F. ELECTION OF DIRECTOR: ANN N. REESE Management For For 1G. ELECTION OF DIRECTOR: STEPHEN H. RUSCKOWSKI Management For For 1H. ELECTION OF DIRECTOR: SARA MARTINEZ TUCKER Management For For 1I. ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE 2 Management For For SAP AG Security Meeting Type Annual Ticker Symbol SAP Meeting Date 20-May-2015 ISIN US8030542042 Agenda 934199654 - Management Item Proposal Proposed by Vote For/Against Management 2. RESOLUTION ON THE APPROPRIATION OF THE RETAINED EARNINGS OF FISCAL YEAR 2014 Management For 3. RESOLUTION ON THE FORMAL APPROVAL OF THE ACTS OF THE EXECUTIVE BOARD IN FISCAL YEAR 2014 Management For 4. RESOLUTION ON THE FORMAL APPROVAL OF THE ACTS OF THE SUPERVISORY BOARD IN FISCAL YEAR 2014 Management For 5. APPOINTMENT OF THE AUDITORS OF THE FINANCIAL STATEMENTS AND GROUP ANNUAL FINANCIAL STATEMENTS FOR FISCAL YEAR 2015 Management For 6A. RESOLUTION ON THE CANCELLATION OF THE EXISTING AUTHORIZED CAPITAL I AND ON THE CREATION OF NEW AUTHORIZED CAPITAL I, AND ON THE CORRESPONDING AMENDMENT OF SECTION 4(5) OF THE ARTICLES OF INCORPORATION Management For 6B. RESOLUTION ON THE CANCELLATION OF THE EXISTING AUTHORIZED CAPITAL II AND ON THE CREATION OF NEW AUTHORIZED CAPITAL II, AND ON THE CORRESPONDING AMENDMENT OF SECTION 4(6) OF THE ARTICLES OF INCORPORATION Management For 7. RESOLUTION ON THE AMENDMENT OF THE SUPERVISORY BOARD REMUNERATION AND THE CORRESPONDING AMENDMENT OF SECTION 16 OF THE ARTICLES OF INCORPORATION Management For STERICYCLE, INC. Security Meeting Type Annual Ticker Symbol SRCL Meeting Date 27-May-2015 ISIN US8589121081 Agenda 934180162 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARK C. MILLER Management For For 1B. ELECTION OF DIRECTOR: JACK W. SCHULER Management For For 1C. ELECTION OF DIRECTOR: CHARLES A. ALUTTO Management For For 1D. ELECTION OF DIRECTOR: LYNN D. BLEIL Management For For 1E. ELECTION OF DIRECTOR: THOMAS D. BROWN Management For For 1F. ELECTION OF DIRECTOR: THOMAS F. CHEN Management For For 1G. ELECTION OF DIRECTOR: ROD F. DAMMEYER Management For For 1H. ELECTION OF DIRECTOR: WILLIAM K. HALL Management For For 1I. ELECTION OF DIRECTOR: JOHN PATIENCE Management For For 1J. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 3. ADVISORY RESOLUTION APPROVING THE COMPENSATION PAID TO THE COMPANY'S EXECUTIVE OFFICERS Management For For 4. STOCKHOLDER PROPOSAL TO REQUIRE AN INDEPENDENT BOARD CHAIRMAN Shareholder Against For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOGL Meeting Date 03-Jun-2015 ISIN US38259P5089 Agenda 934194010 - Management Item Proposal Proposed by Vote For/Against Management 1 DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 ALAN R. MULALLY For For 9 PAUL S. OTELLINI For For 10 K. RAM SHRIRAM For For 11 SHIRLEY M. TILGHMAN For For 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2,000, Management For For 4 A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 5 A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 7 A STOCKHOLDER PROPOSAL REGARDING A REPORT ON RENEWABLE ENERGY COST, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 8 A STOCKHOLDER PROPOSAL REGARDING A REPORT ON BUSINESS RISK RELATED TO CLIMATE CHANGE REGULATIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For ALLIANCE DATA SYSTEMS CORPORATION Security Meeting Type Annual Ticker Symbol ADS Meeting Date 03-Jun-2015 ISIN US0185811082 Agenda 934194628 - Management Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: BRUCE K. ANDERSON Management For For ELECTION OF DIRECTOR: ROGER H. BALLOU Management For For ELECTION OF DIRECTOR: D. KEITH COBB Management For For ELECTION OF DIRECTOR: E. LINN DRAPER, JR. Management For For ELECTION OF DIRECTOR: EDWARD J. HEFFERNAN Management For For ELECTION OF DIRECTOR: KENNETH R. JENSEN Management For For ELECTION OF DIRECTOR: ROBERT A. MINICUCCI Management For For ELECTION OF DIRECTOR: LAURIE A. TUCKER Management For For 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF 2 Management For For 4. APPROVAL OF 2 Management For For 5. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ALLIANCE DATA SYSTEMS CORPORATION FOR 2015. Management For For 6. STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder Against For AMERICAN AIRLINES GROUP INC. Security 02376R102 Meeting Type Annual Ticker Symbol AAL Meeting Date 03-Jun-2015 ISIN US02376R1023 Agenda 934198739 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES F. ALBAUGH Management For For 1B. ELECTION OF DIRECTOR: JEFFREY D. BENJAMIN Management For For 1C. ELECTION OF DIRECTOR: JOHN T. CAHILL Management For For 1D. ELECTION OF DIRECTOR: MICHAEL J. EMBLER Management For For 1E. ELECTION OF DIRECTOR: MATTHEW J. HART Management For For 1F. ELECTION OF DIRECTOR: ALBERTO IBARGUEN Management For For 1G. ELECTION OF DIRECTOR: RICHARD C. KRAEMER Management For For 1H. ELECTION OF DIRECTOR: DENISE M. O'LEARY Management For For 1I. ELECTION OF DIRECTOR: W. DOUGLAS PARKER Management For For 1J. ELECTION OF DIRECTOR: RAY M. ROBINSON Management For For 1K. ELECTION OF DIRECTOR: RICHARD P. SCHIFTER Management For For 2. A PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. A PROPOSAL TO CONSIDER AND APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF AMERICAN AIRLINES GROUP INC.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For THE PRICELINE GROUP INC. Security Meeting Type Annual Ticker Symbol PCLN Meeting Date 04-Jun-2015 ISIN US7415034039 Agenda 934200938 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 TIMOTHY M. ARMSTRONG For For 2 HOWARD W. BARKER, JR. For For 3 JEFFERY H. BOYD For For 4 JAN L. DOCTER For For 5 JEFFREY E. EPSTEIN For For 6 JAMES M. GUYETTE For For 7 DARREN R. HUSTON For For 8 CHARLES H. NOSKI For For 9 NANCY B. PERETSMAN For For 10 THOMAS E. ROTHMAN For For 11 CRAIG W. RYDIN For For 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. Management For For 4. TO CONSIDER AND VOTE UPON A NON- BINDING STOCKHOLDER PROPOSAL CONCERNING STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For 5. TO CONSIDER AND VOTE UPON A NON- BINDING STOCKHOLDER PROPOSAL CONCERNING PROXY ACCESS. Shareholder Against For ACTAVIS PLC Security G0083B108 Meeting Type Annual Ticker Symbol ACT Meeting Date 05-Jun-2015 ISIN IE00BD1NQJ95 Agenda 934199286 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAUL M. BISARO Management For For 1B. ELECTION OF DIRECTOR: NESLI BASGOZ, M.D. Management For For 1C. ELECTION OF DIRECTOR: JAMES H. BLOEM Management For For 1D. ELECTION OF DIRECTOR: CHRISTOPHER W. BODINE Management For For 1E. ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management For For 1F. ELECTION OF DIRECTOR: MICHAEL R. GALLAGHER Management For For 1G. ELECTION OF DIRECTOR: CATHERINE M. KLEMA Management For For 1H. ELECTION OF DIRECTOR: PETER J. MCDONNELL, M.D. Management For For 1I. ELECTION OF DIRECTOR: PATRICK J. O'SULLIVAN Management For For 1J. ELECTION OF DIRECTOR: BRENTON L. SAUNDERS Management For For 1K. ELECTION OF DIRECTOR: RONALD R. TAYLOR Management For For 1L. ELECTION OF DIRECTOR: FRED G. WEISS Management For For 2. TO APPROVE, IN A NON-BINDING VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. TO RATIFY, IN A NON-BINDING VOTE, THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2, IN A BINDING VOTE, THE BOARD OF DIRECTORS, ACTING THROUGH THE AUDIT AND COMPLIANCE COMMITTEE, TO DETERMINE PRICEWATERHOUSECOOPERS LLP'S REMUNERATION. Management For For 4. TO PASS A SPECIAL RESOLUTION TO APPROVE, SUBJECT TO THE APPROVAL OF THE REGISTRAR OF COMPANIES IN IRELAND, THE CHANGE IN NAME OF THE COMPANY FROM ACTAVIS PLC TO ALLERGAN PLC. Management For For 5. TO APPROVE THE AMENDED AND RESTATED 2 Management For For 6. TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING THE COMPANY TO ISSUE A SUSTAINABILITY REPORT. Shareholder Against For 7. TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING THE COMPANY TO ADOPT SUCH SHAREHOLDER'S POLICY REGARDING EXECUTIVE STOCK RETENTION. Shareholder Against For AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 10-Jun-2015 ISIN US0231351067 Agenda 934198727 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1F. ELECTION OF DIRECTOR: JUDITH A. MCGRATH Management For For 1G. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1H. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1I. ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For 1J. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 3. SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS Shareholder Against For 4. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING Shareholder Against For 6. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING HUMAN RIGHTS RISKS Shareholder Against For AUTODESK, INC. Security Meeting Type Annual Ticker Symbol ADSK Meeting Date 10-Jun-2015 ISIN US0527691069 Agenda 934202211 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: CARL BASS Management For For 1B. ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Management For For 1C. ELECTION OF DIRECTOR: J. HALLAM DAWSON Management For For 1D. ELECTION OF DIRECTOR: THOMAS GEORGENS Management For For 1E. ELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN Management For For 1F. ELECTION OF DIRECTOR: MARY T. MCDOWELL Management For For 1G. ELECTION OF DIRECTOR: LORRIE M. NORRINGTON Management For For 1H. ELECTION OF DIRECTOR: BETSY RAFAEL Management For For 1I. ELECTION OF DIRECTOR: STACY J. SMITH Management For For 1J. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2016. Management For For 3 APPROVE, ON AN ADVISORY (NON-BINDING) BASIS,THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. Management For For 4 APPROVE AN AMENDMENT TO THE AUTODESK, INC. 2 Management For For FACEBOOK INC. Security 30303M102 Meeting Type Annual Ticker Symbol FB Meeting Date 11-Jun-2015 ISIN US30303M1027 Agenda 934204378 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MARC L. ANDREESSEN For For 2 ERSKINE B. BOWLES For For 3 S.D. DESMOND-HELLMANN For For 4 REED HASTINGS For For 5 JAN KOUM For For 6 SHERYL K. SANDBERG For For 7 PETER A. THIEL For For 8 MARK ZUCKERBERG For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 Management For For 3. TO RE-APPROVE THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, SECTION 162(M) LIMITS OF OUR 2(M) Management For For 4. A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING Shareholder Against For 5. A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING A HUMAN RIGHTS RISK ASSESSMENT Shareholder Against For CELGENE CORPORATION Security Meeting Type Annual Ticker Symbol CELG Meeting Date 17-Jun-2015 ISIN US1510201049 Agenda 934208489 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. HUGIN For For 2 R.W. BARKER, D. PHIL. For For 3 MICHAEL W. BONNEY For For 4 MICHAEL D. CASEY For For 5 CARRIE S. COX For For 6 MICHAEL A. FRIEDMAN, MD For For 7 GILLA S. KAPLAN, PH.D. For For 8 JAMES J. LOUGHLIN For For 9 ERNEST MARIO, PH.D. For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2 Management For For 4. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. STOCKHOLDER PROPOSAL DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. Shareholder Against For HENRY SCHEIN, INC. Security Meeting Type Annual Ticker Symbol HSIC Meeting Date 22-Jun-2015 ISIN US8064071025 Agenda 934215333 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARRY J. ALPERIN Management For For 1B. ELECTION OF DIRECTOR: LAWRENCE S. BACOW, PH.D. Management For For 1C. ELECTION OF DIRECTOR: GERALD A. BENJAMIN Management For For 1D. ELECTION OF DIRECTOR: STANLEY M. BERGMAN Management For For 1E. ELECTION OF DIRECTOR: JAMES P. BRESLAWSKI Management For For 1F. ELECTION OF DIRECTOR: PAUL BRONS Management For For 1G. ELECTION OF DIRECTOR: DONALD J. KABAT Management For For 1H. ELECTION OF DIRECTOR: PHILIP A. LASKAWY Management For For 1I. ELECTION OF DIRECTOR: NORMAN S. MATTHEWS Management For For 1J. ELECTION OF DIRECTOR: MARK E. MLOTEK Management For For 1K. ELECTION OF DIRECTOR: STEVEN PALADINO Management For For 1L. ELECTION OF DIRECTOR: CAROL RAPHAEL Management For For 1M. ELECTION OF DIRECTOR: E. DIANNE REKOW, DDS, PH.D. Management For For 1N. ELECTION OF DIRECTOR: BRADLEY T. SHEARES, PH.D. Management For For 1O. ELECTION OF DIRECTOR: LOUIS W. SULLIVAN, M.D. Management For For 2. PROPOSAL TO AMEND AND RESTATE THE COMPANY'S 1996 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN (TO BE RENAMED THE 2015 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN). Management For For 3. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. Management For For 4. PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 26, 2015. Management For For DELTA AIR LINES, INC. Security Meeting Type Annual Ticker Symbol DAL Meeting Date 25-Jun-2015 ISIN US2473617023 Agenda 934224786 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD H. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: EDWARD H. BASTIAN Management For For 1C. ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management For For 1D. ELECTION OF DIRECTOR: ROY J. BOSTOCK Management For For 1E. ELECTION OF DIRECTOR: JOHN S. BRINZO Management For For 1F. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1G. ELECTION OF DIRECTOR: DAVID G. DEWALT Management For For 1H. ELECTION OF DIRECTOR: THOMAS E. DONILON Management For For 1I. ELECTION OF DIRECTOR: WILLIAM H. EASTER III Management For For 1J. ELECTION OF DIRECTOR: MICKEY P. FORET Management For For 1K. ELECTION OF DIRECTOR: SHIRLEY C. FRANKLIN Management For For 1L. ELECTION OF DIRECTOR: DAVID R. GOODE Management For For 1M. ELECTION OF DIRECTOR: GEORGE N. MATTSON Management For For 1N. ELECTION OF DIRECTOR: DOUGLAS R. RALPH Management For For 1O. ELECTION OF DIRECTOR: SERGIO A.L. RIAL Management For For 1P. ELECTION OF DIRECTOR: KENNETH B. WOODROW Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF DELTA'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS DELTA'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 4. A STOCKHOLDER PROPOSAL FOR SENIOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For
